SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1296
KA 14-00611
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JON H. BUSH, JR., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered November 13, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of two counts of attempted burglary in the
second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to
defendant’s contention, he knowingly, voluntarily and intelligently
waived his right to appeal, and his valid waiver forecloses his
challenge to the severity of the sentence (see People v Lopez, 6 NY3d
248, 255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737). County Court advised defendant at the
time of the waiver of the potential maximum term of incarceration, and
thus the waiver encompasses defendant’s present challenge to the
sentence (see Lococo, 92 NY2d at 827).




Entered:    December 31, 2015                      Frances E. Cafarell
                                                   Clerk of the Court